UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2011(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 99.8% California Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.08% *, 9/1/2041, LOC: Union Bank of CA NA BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.22% *, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.22% *, 5/1/2041, LIQ: Citibank NA California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Arbors Apartments, Series A, 0.12% *, 12/15/2032, LIQ: Fannie Mae California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.13% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, RBC Municipal Products, Inc., California Health Care Revenue, Series E-21, 144A, 0.14% *, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State Department of Water Resources Supply Revenue, Series A, Prerefunded 5/1/2012 @ 101, 5.5%, 5/1/2013, INS: AMBAC California, State General Obligation: Series B-5, 0.06% *, 5/1/2040, LOC: Barclays Bank PLC Series 2178, 144A, 0.21% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.06% *, 3/1/2047, LOC: Bank of Montreal California, Statewide Communities Development Authority Revenue, Tax & Revenue Anticipation Bonds, Series A-1, 2.0%, 6/29/2012 California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.49% *, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.18% *, 5/15/2018, LOC: JPMorgan Chase Bank NA Series 2681, 144A, AMT, 0.26% *, 5/15/2018, LOC: JPMorgan Chase Bank NA Series R-13104CE, 144A, 0.6% *, 9/6/2035, LIQ: Citibank NA California, Wells Fargo Stage Trust, Series 31C, 144A, AMT, 0.28% *, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Fremont, CA, Certificates of Participation, Refinancing Capital, 0.07% *, 8/1/2038, LOC: U.S. Bank NA Hayward, CA, Multi-Family Housing Revenue, Shorewood, Series A, 0.08% *, 7/15/2014, LIQ: Fannie Mae Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.17% *, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.09% *, 11/1/2020, LOC: Union Bank of CA Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.09% *, 12/1/2032, LIQ: Freddie Mac Los Angeles County, CA, RBC Municipal Products, Inc., Series E-24, 144A, 0.14% *,Mandatory Put 4/2/2012 @ 100, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series A-5,0.05% *, 7/1/2035, SPA: Barclays Bank PLC Napa, CA, Sanitation District, Certificates of Participation, Series A, 0.13% *, 8/1/2028, LOC: Wells Fargo Bank NA Oakland-Alameda County, CA, Coliseum Authority Lease Revenue, Coliseum Project, Series C-1, 0.08% *, 2/1/2025, LOC: Bank of New York Mellon & California State Teacher's Retirement System Palo Alto, CA, General Obligation, Series R-11859, 144A, 0.1% *, 2/1/2018, LIQ: Citibank NA San Diego County, CA, School District Note Participations, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/29/2012 San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 2.0%, 6/29/2012 Santa Clara County, CA, Multi-Family Housing Revenue, Briarwood Apartments, Series A, 0.08% *, 12/15/2026, LOC: Fannie Mae Santa Clara, CA, Electric Revenue, Series B, 0.1% *, 7/1/2027, LOC: Bank of America NA Southern California, Metropolitan Water District, Series A-1, 144A, 0.1% **, Mandatory Put 10/8/2012 @ 100, 7/1/2030 Southern California, Metropolitan Water District Revenue, Series B, 0.07% *, 7/1/2028, SPA: Landesbank Hessen-Thuringen Southern California, State Public Power Authority, San Juan Power, Series B, 144A, Prerefunded 1/1/2012 @ 100, 5.25%, 1/1/2020, INS: AGMC % of Net Assets Value ($) Total Investment Portfolio (Cost $115,716,534) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of December 31, 2011. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2011. † The cost for federal income tax purposes was $115,716,534. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
